United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2863
                                   ___________

William J. Politt,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: May 26, 2004
                                Filed: June 8, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       William Politt appeals from the final judgment entered in the District Court1
for the Western District of Arkansas affirming the Commissioner’s decision to deny
Politt’s application for supplemental security income benefits. For reversal, Politt
argues the administrative law judge (ALJ) erred in not considering his impairments
in combination, in discounting his subjective complaints, in not developing the record


      1
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
further as to his past relevant work (PRW) and mental impairments, and in
determining his residual functional capacity (RFC). For the reasons discussed below,
we affirm the judgment of the district court.

       We conclude that substantial evidence supports the ALJ’s findings. See
Roberts v. Apfel, 222 F.3d 466, 468 (8th Cir. 2000) (standard of review). The ALJ
summarized the medical evidence and specifically determined that Politt’s
impairments--alone or combined--did not meet the listing-level requirements. See
Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994). In rejecting Politt’s subjective
complaints, the ALJ appropriately considered Politt’s daily activities, and noted that
medication had helped with Politt’s depression and anxiety and that Politt had failed
to seek medical treatment after May 2001. See Lowe v. Apfel, 226 F.3d 969, 972 (8th
Cir. 2000) (if adequately explained and supported, credibility findings are for ALJ to
make). The ALJ did not need to develop the record further as to Politt’s PRW once
the ALJ determined that Politt could not return to it, and the ALJ followed the proper
procedure in evaluating Politt’s mental impairments. See 20 C.F.R. § 416.920a
(2004). Finally, we have found nothing in the record to contradict the ALJ’s RFC
finding.

      Politt raises additional points in his brief. We find them to be meritless and
affirm without further discussion.

      Accordingly, we affirm.
                     ______________________________




                                         -2-